On September 16, 2009, this court found Kevin Hughley to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that Hughley was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On October 15, 2009, Hughley submitted a motion for leave to file a motion for relief pursuant to S.Ct.Prac.R. XrV(4)(A). Upon review of the proffered motion for leave,
It is ordered by the court that Kevin Hughey's motion for leave is denied.